NOT RECOMMENDED FOR FULL-TEXT PUBLICATON
                           File Name: 14a0097n.06

                                          No. 13-3326
                                                                                     FILED
                         UNITED STATES COURT OF APPEALS                        Feb 04, 2014
                              FOR THE SIXTH CIRCUIT                        DEBORAH S. HUNT, Clerk

MARIETTA GARNIK MANASSIAN,                          )
                                                    )
       Petitioner,                                  )    ON PETITION FOR REVIEW
                                                    )    OF AN ORDER OF THE
v.                                                  )    BOARD OF IMMIGRATION
                                                    )    APPEALS
ERIC H. HOLDER, JR., Attorney General,              )
                                                    )
       Respondent.                                  )             OPINION
                                                    )


Before: BOGGS and MOORE, Circuit Judges; BARRETT, District Judge.*

       KAREN NELSON MOORE, Circuit Judge. Marietta Garnik Manassian petitions this

court to review a denial of her asylum application by an immigration judge (“IJ”) and the Board

of Immigration Appeals (“BIA”).1 The IJ and BIA denied the asylum application as having been

filed beyond the one-year deadline as well as on the merits. Manassian argues that changed

personal circumstances—denial of an I-130 petition on her behalf—excuses the delay in filing

and that asylum should have been granted. Because the denial of an I-130 petition is not a

change in circumstances within the meaning of the Immigration and Nationality Act (“INA”), we

DENY the petition for review.


       *
        The Honorable Michael R. Barrett, United States District Judge for the Southern District
of Ohio, sitting by designation.
       1
        Manassian had also applied for withholding of removal and voluntary departure. The IJ
granted voluntary departure while denying the other forms of relief. Manassian appealed to the
BIA the denial of her asylum and withholding of removal applications. In her brief to this court,
Manassian challenges only the BIA’s denial of her asylum application.
No. 13-3326
Manassian v. Holder


                                     I. BACKGROUND

       Marietta Garnik Manassian, a citizen of Armenia, entered the United States in 1993 with

her then-husband and two children on a J-2 visa as the wife of a J-1 exchange visitor.

Administrative Record (“A.R.”) at 10 (Oral Decision of the IJ (“Oral Dec.”) at 2). The family

adjusted status when Manassian’s husband became an H-1B visa holder in 1996. Id. In 1997,

Manassian’s husband left the United States to return to Armenia, leaving Manassian and their

daughters behind. Pet’r’s Br. at 13. Manassian’s authorization to remain in the United States

was set to expire in 1999. A.R. at 10 (Oral Dec. at 2). Manassian and her husband divorced, and

Manassian’s ex-husband committed suicide in Armenia in 2006. Pet’r’s Br. at 13.

       In 2001, Manassian married Todd Dana Greenfield, a United States citizen. Id. at 14.

Greenfield filed I-130 petitions on behalf of Manassian and her daughters. Id. These I-130

petitions were denied in October 2007 for failure to appear for a follow-up interview. A.R. at 12

(Oral Dec. at 4). Manassian learned of this denial on December 3, 2007. Pet’r’s Br. at 11.

Manassian and her daughters were placed in removal proceedings. Id. Manassian filed her

application for asylum and withholding of removal on July 9, 2008. A.R. at 12 (Oral Dec. at 4).

       As part of her asylum application, Manassian alleged that her ex-husband’s family

blamed her for his suicide. Id. at 11–12 (Oral Dec. at 3–4). Particularly, her ex-husband’s

nephew had issued threats that he would make her life a living hell by telling everyone that she

was an American spy and part of the Armenian opposition political party in America. Id. This

nephew, according to Manassian, was a high-ranking officer in the corrupt Armenian national

police force. Id.




                                               2
No. 13-3326
Manassian v. Holder


         The IJ denied Massanian’s asylum application as being untimely. Id. at 11 (Oral Dec.

at 3).   She found that the changed circumstances—the ex-husband’s death—that led to

Manassian’s alleged fear of returning to Armenia arose in January 2006. Id. at 13 (Oral Dec.

at 5). The IJ rejected Manassian’s argument that the denial of the I-130 petition was a qualifying

type of changed circumstances under the INA or accompanying regulations. Id. Therefore, the

IJ decided that the asylum application was untimely. Id. at 13–14 (Oral Dec. at 5–6). The IJ also

determined that, even if the asylum application were timely, Manassian failed to establish a well-

founded fear of persecution and failed to prove that the persecution was based on one of the

protected grounds. Id. at 21–23 (Oral Dec. at 13–15). Consequently, the IJ concluded that

Manassian was not entitled to asylum. Id. at 24 (Oral Dec. at 16).

         The BIA dismissed Manassian’s appeal, agreeing with the IJ that the denial of an I-130

petition does not constitute the type of changed circumstances excusing an untimely asylum

application. A.R. at 3–5 (Decision of the BIA at 1–3).

         This petition for review timely followed.

                                       II. JURISDICTION

         We have jurisdiction to review “asylum applications denied for untimeliness” “when the

appeal seeks review of constitutional claims or matters of statutory construction,” but not “when

the appeal seeks review of discretionary or factual questions.” Almuhtaseb v. Gonzales, 453 F.3d
743, 748 (6th Cir. 2006). Here, the parties are not in dispute over the factual issues. The dispute

is whether the denial of an I-130 petition constitutes the type of changed circumstances excusing

an untimely asylum application. The IJ found that Manassian’s “reliance on a potential legal

status . . . [is] not the type of changed circumstances contemplated by the Statute or the


                                                 3
No. 13-3326
Manassian v. Holder


accompanying Regulation.”       A.R. at 13 (Oral Dec. at 5).         This finding by the IJ is an

interpretation of the statute and regulation—whether such type of event could be a changed

circumstance interprets the statute and regulation—rather than a discretionary decision—whether

this particular event constitutes changed circumstances in this case.          Thus, this court has

jurisdiction to review whether the IJ erred in determining that a potential legal-status change is

not the type of changed circumstance contemplated by the statute.

                      III. CHANGED PERSONAL CIRCUMSTANCES

       Manassian argues that the denial of the I-130 petition, by making her subject to removal,

was “a change in her circumstances allowing her to file her application [for asylum] within a

reasonable time.” Pet’r’s Br. at 20. This alleged change in her personal circumstance is the only

ground that Manassian puts forward to justify the lateness of her application. Therefore, it is the

only ground that this panel considers.

       Under the INA, asylum applications typically must be filed within one-year of arrival in

the U.S. See 8 U.S.C. § 1158(a)(2)(B). A late application “may be considered” when “changed

circumstances . . . materially affect the applicant’s eligibility for asylum.” Id. at § 1158(a)(2)(D).

“Changed circumstances” are defined by regulations as “refer[ring] to circumstances materially

affecting the applicant’s eligibility for asylum.” 8 C.F.R. § 1208.4(a)(4)(i). Some circumstances

that affect an applicant’s eligibility for asylum include changes in country conditions in the

applicant’s country of nationality, id. at § 1208.4(a)(4)(i)(A), or “[c]hanges in the applicant’s

circumstances that materially affect the applicant’s eligibility for asylum, including changes in

applicable U.S. law and activities the applicant becomes involved in outside the country of

feared persecution that place the applicant at risk,” id. at § 1208.4(a)(4)(i)(B). Therefore, while


                                                  4
No. 13-3326
Manassian v. Holder


changed circumstances can excuse a late-filed application, Manassian must demonstrate that the

change in her circumstances was one that materially affected her eligibility for asylum. See 8

U.S.C. § 1158(a)(2)(D); 8 C.F.R. § 1208.4(a)(4)(i).

       If Manassian were eligible for asylum based on the threats made by her husband’s

nephew, this eligibility arose in January 2006 when her ex-husband committed suicide and his

family began making threats against her. Thus, the rejection of the I-130 petition did not

constitute a changed circumstance within the meaning of the regulation. She could have and

should have applied for asylum within a reasonable period of time after her ex-husband’s suicide

and the beginning of the threats by his family members. See 8 C.F.R. § 1208.4(a)(4)(ii). We

find no error in the IJ’s and BIA’s determinations that Manassian’s application for asylum was

untimely.

                                     IV. CONCLUSION

       For the foregoing reasons, we DENY Manassian’s petition for review.




                                               5